Citation Nr: 1236581	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-05 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type 2 (DMII).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to August 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hypertension.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran and his representative have essentially indicated that pertinent records of treatment through Champus/Tricare at the Cordova Medical Group as early as 1979 need to be obtained.  These records should be obtained on remand. 

The Veteran contends that his service treatment records show hypertensive blood pressure readings, and therefore, he is entitled to direct service connection for hypertension.  He has provided an article that indicates that the odds of developing hypertension are significantly elevated among Vietnam Veterans who sprayed herbicides.  The Veteran also contends that his service-connected DMII caused his hypertension.  

The Veteran was sent a letter regarding the VA's duty to assist in November 2006.  However, the letter only mentioned entitlement to service connection for hypertension based on secondary service connection.  The Board finds that the Veteran should also be sent a new notice letter to comply with the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

Although a VA compensation examination was obtained in December 2006, the examiner only rendered an opinion regarding whether the Veteran's service-connected DMII caused his hypertension.  There was no discussion of direct service connection or of aggravation of hypertension due to the service-connected DMII.  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).  Therefore, an additional medical opinion is required. 

Finally, additional VA treatment records should also be requested, as set forth below.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for hypertension on a direct basis.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's complete treatment records from Champus/Tricare at the Cordova Medical Group, dated since August 1979.  

3.  Obtain the Veteran's complete treatment records from the Sacramento VA treatment facility, dated from August 1979 to December 1994 and from October 2006 forward.

4.  Thereafter, if still available, return the claims file to the December 2006 VA compensation examiner so that he may provide supplemental opinion.

If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from a different examiner.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the examiner's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided with review of the c-file.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to herbicides.  In providing this opinion, the examiner should specifically acknowledge the Veteran's in-service blood pressure readings, including, but not limited to, the following: 140/90 in August 1958, 124/90 in October 1967, and 132/90 in March 1970.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during the first post-service year (between August 1979 and August 1980).  In providing this opinion, the examiner should specifically acknowledge the Veteran's blood pressure reading of 140/90 on VA examination in March 1980.

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension 
was caused by his diabetes mellitus, type II.

(d)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension 
is permanently aggravated by the Veteran's DMII.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  Then, readjudicate the claim in light of the additional evidence.  If the disposition remains unfavorable, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

